ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed March 26, 2021 do appear to overcome all outstanding claimed objections.  However, the proposed amendments will not be entered because:
A) the proposed amendments raise new issues that would require further consideration and search.  Specifically, in Claim 1, the proposed recitation of “the” alkali metal residues and odor-forming compounds lacks antecedent basis and therefore raises a new issue under 35 U.S.C. 112(b).  Additionally, the word “sulphonic” is misspelled in the proposed amendment to Claim 8;
B) the proposed amendments raise the issue of new matter.  The proposed amendment to Claim 1 recites removing the alkali-catalyzed alkoxylation product and the alkali metal residues and odor-forming compounds from the mixture after step b).  However, the instant specification teaches removing these compounds with the sulphonic acid-containing acid cation exchanger during step b), rather than after step b) 
c) the proposed amendments do not appear to place the application in better form by materially reducing or simplifying the issues for appeal.  These amendments would not appear to overcome the outstanding rejection of all pending claims under 35 U.S.C. 103 as being unpatentable over US 6,827,858 to Bader et al. in view of US 4,985,551 to Perry et al. and US 8,334,355 to Henning et al., for the reasons detailed in the following section.

	
	Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive.  Applicant argues that the references applied in the outstanding rejection under 35 U.S.C. 103 do not teach the new limitations set forth in the accompanying proposed amendments.
With respect to the macroporous sulphonic acid-containing cation exchanger, secondary reference Perry et al. is relied upon to teach a sulphonic acid-containing cation exchanger.  Perry et al. specifically teaches AMBERLYST® 15 as a suitable cationic exchanger resin (Column 4, Lines 11 – 29), which is set forth a macroporous cation exchanger in Paragraph 0049 of the PG-PUB of the instant specification.
With respect to the limitation that the mixture of step a) is passed through the cation exchanger for a time period of less than 50 minutes in step b), Perry et al. teaches passing a polyol mixture to be purified through a column of sulphonic acid-containing cation exchanger at a flow rate of 0.15 bed volumes/minute (see Example 1).  Moreover, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the time during which the alkoxylation product mixture passes through the cation exchanger to provide an efficient process in which an acceptable quantity of impurities are removed.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
With respect to the limitation that alkali metal residues and odor-forming compounds are removed for the mixture after step b) to provide a purified alkoxylation product, this limitation raises the issue of new matter as detailed in B) of the previous section.  However, with respect to the general concept of removing alkali metal residues and odor-forming compounds, Perry et al. teaches an identical ion exchanger to that used in the instant specification (AMBERLYST® 15).  The removal of alkali metal residues and odor-forming compounds is attributed to sulphonic acid-containing ion exchanger (see, for example, Paragraph 0023 of the instant specification).  It would then be the Office’s position that the removal of alkali metal residues and odor-forming compounds would be achieved by the combination of references proposed in the outstanding rejection, in which Amberlyst® 15 as suggested by Perry et al. is used as the cationic exchange resin in the method of Bader et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768